Case: 1:19-cv-03081 Document #: 35 Filed: 08/04/20 Page 1 of 3 PagelD #:229

IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT
OF ILLINOIS EASTERN DIVISION

PETER TRIESTMAN,
Plaintiff,
v. Case No. 19-cv-03081
DEBORAH TURKHEIMER, Judge Charles R. Norgle
Defendant.

 

 

ORDER

Defendant’s motion to dismiss for failure to state a claim [19] is granted without prejudice.
Plaintiff is granted leave to submit a second amended complaint to cure the deficiencies discussed
in this opinion, and must submit any second amended complaint on or before August 28, 2020.
Defendant may respond regarding the second amended complaint on or before September 4, 2020. .

STATEMENT

Plaintiff Peter Triestman brings this lawsuit against Defendant Deborah Tuerkheimer!
asserting claims for defamation and false light invasion of privacy arising from an article that
Defendant published on the website Slate.com on October 16, 2016. Admittedly, Defendant in her
original article falsely claimed that Plaintiff had been convicted of criminal sexual conduct, when
in fact Plaintiff's indictment had been dismissed. However, in her Motion to Dismiss the
Complaint, Defendant argues that the complaint should still be dismissed as a matter of law
because (1) Plaintiff's claims are untimely under the statute of limitations because Plaintiff cannot
invoke the Illinois Saving Statute, and (2) Plaintiff fails to plead sufficient allegations of fault to
establish actual malice. Because the Court agrees that Plaintiffs pleadings are insufficient at this
point, the Court will not address Defendant’s statute of limitations argument, and the motion is
granted without prejudice and with leave to submit a second amended complaint.

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a “short
and plain statement of the claim showing that the plaintiff is entitled to relief.” Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 554-557 (2007). This statement must provide sufficient plausible facts
to put a defendant on notice of the claims against him. Brooks v. Ross, 578 F. 3d 574, 581 (7th
Cir. 2009). The complaint “must provide enough factual information to ‘state a claim to relief that
is plausible on its face’ and ‘raise a right to relief above a speculative level.’” Doe v. Village of
Arlington Heights, 782 F.3d 911, 914 (7th Cir. 2015) (quoting Twombly, 550 U.S. at 555, 570).
Rule 8 "demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation."
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is

 

' The case caption allegedly spells Defendant’s name incorrectly.
l
Case: 1:19-cv-03081 Document #: 35 Filed: 08/04/20 Page 2 of 3 PagelD #:230

liable for the misconduct alleged.” Id. (citations and quotation marks omitted). In reviewing a
plaintiff's claim, the court “must construe all of the plaintiffs factual allegations as true, and must
draw all reasonable inferences in the plaintiff's favor.” Virnich v. Vorwald, 664 F.3d 206, 212
(7th Cir. 2011).

Having reviewed the pleadings and briefs submitted by the parties, the Court concludes
that Plaintiff's claims as currently supported cannot proceed to the discovery stage. Even taking
Plaintiff's factual allegations as true, he has not pleaded sufficiently such that establishment of
actual malice on behalf of the Defendant is plausible. The factual information in Plaintiff's
amended complaint raises a right to relief that remains too speculative to move forward. Doe v.
Village of Arlington Heights, 782 F.3d 911, 914 (7th Cir. 2015).

Plaintiff and Defendant disagree whether Plaintiff must meet the standard of negligence or
actual malice to proceed with his claims against Defendant. The parties do agree that New Jersey
substantive law applies to Plaintiff's claims, as that is where he is domiciled. See Cook v. Winfrey,
141 F.3d 322, 329 (7th Cir. 1998). Defendant insists that the political nature of her article, and the
criminal subject matter that she raised regarding Plaintiff's conduct, requires that her statements
be considered a matter of “public concern”: therefore, says Defendant, Plaintiff must plead facts
showing Defendant had actual malice toward him. Lee v. TMZ Prods., 710 F. App’x 551, 560 (3d
Cir. 2017) (“[] New Jersey courts have applied the actual-malice standard to defamation lawsuits
brought by private-figure plaintiffs against media defendants that have purportedly published
erroneous news stories regarding a matter of public interest or concern.”). “Today, in New Jersey,
the actual-malice standard protects both media and non-media defendants who make statements
involving matters of public concern, regardless of whether the targets of the statements are public
figures or private persons.” Durando v. Nutley Sun, 209 N.J. 235, 37 A.3d 449, 457 (2012).
Defendant retorts simply that the actual malice standard does not apply to the instant matter.

The Court agrees with Plaintiff that the subject matter of her article is a matter of public
concern. “Speech deals with matters of public concern when it can be fairly considered as
relating to any matter of political, social, or other concern to the community, or when it is a
subject of legitimate news interest; that is, a subject of general interest and of value and concern
to the public.” Soobzokov v. Lichtblau, 664 F. App'x 163, 169 (3d Cir. 2016) (citation omitted)
(noting that “[d]iscourse on political subjects and critiques of the government will always fall
within the category of protected speech that implicates the actual-malice standard”) (citation
omitted). Here, the article concerns both a political subject—the conduct of a candidate for
President of the United States—and criminal matters, which is certainly a subject of general
interest and value to the public. Therefore, Plaintiff must sufficiently plead the presence of actual
malice.

With regard to the sufficiency of Plaintiff's pleading under an actual malice standard,
Defendant argues that Plaintiff's burden is a high one, yet he fails to include even “a single factual
allegation from which a plausible inference of actual malice could be drawn.” Dkt. 20 at 9.
Defendant is correct to point out that Plaintiffs burden is high. “To meet the actual malice
standard, [Plaintiff] must plead that the publishers knew the statements to be false or acted in
reckless disregard of their truth or falsity.” Lee v. TMZ Prods. Inc, 710 F. App'x 551, 560 (3d Cir.
2017) (quotations and citations omitted). “To act with reckless disregard of the truth, a defendant
must actually doubt the veracity of the article.” Durando v. Nutley Sun, 209 N.J. 235, 252, 37 A.3d

 

? The actual malice standard also applies to claims of false light. See Soobzokov v. Lichtblau, 664 F. App'x 163, 169
(3d Cir. 2016); see also Durando v. Nutley Sun, 209 N.J. 235, 37 A.3d 449, 458 (2012) (“The second prong of a
false-light claim parallels the requirements of the actual-malice standard in First Amendment jurisprudence and our

own common law.”).
2
Case: 1:19-cv-03081 Document #: 35 Filed: 08/04/20 Page 3 of 3 PagelD #:231

449, 459 (2012) (quotations and citations omitted). “That an editor or reporter should have known
or should have doubted [the] accuracy of an article before publishing it is insufficient to show
reckless disregard for the truth.” Lee v. TMZ Prods. Inc, 710 F. App'x 551, 560 (3d Cir. 2017).

Plaintiff has not met this high burden. While Defendant’s published article admittedly
contained a falsehood about Plaintiff, it is not enough that Defendant might have acted
unprofessionally, carelessly, or irresponsibly under Journalistic standards. Lee, 710 F. App'x 551,
560 (3d Cir. 2017) (finding that professional negligence, like publishing an article “without fact-
checking, without investigation, without interviewing those involved, and with no regard for
accuracy(,]” does not “amount to an allegation that the defendants ‘actually doubt[ed] the veracity’
of the articles implicating [Plaintiff]”) (citations omitted) (emphasis in original).

While Plaintiff's amended complaint contains formulaic recitations claiming that
Defendant acted with reckless disregard for the truth, the amended complaint does also include
the fact that Defendant’s original article hyperlinked to the opinion of the Superior Court of New
Jersey, which made clear that Plaintiff was not actually convicted of criminal sexual assault. Dkt.
18 at 14. Plaintiff points to this fact to argue that Defendant “apparently did not read the State
Court Opinion before publishing the libelous article.” Dkt. 24 at 8.3 Plaintiff apparently believes
that this shows that Defendant’s conduct was egregious and in reckless disregard of the truth,
rather than merely unprofessional, careless, or irresponsible. The Court disagrees. This fact alone
cannot form the basis of a plausible inference that Defendant actually, subjectively doubted the
truth of her statement, especially given that she issued a “published correction” and
acknowledgement of the error “before [Plaintiff] ever brought suit.” Dkt. 20 at 1. As Defendant
points out, “Plaintiff alleges nothing more than a simple misreading of the State Court Opinion.”
Dkt. 20 at 14.

Still, Plaintiff may have additional, unincluded facts that might allow him to plausibly
plead actual malice. The Court, having now ruled that the actual malice standard applies, will
allow Plaintiff to plead those facts if they exist.

The Court therefore grants Defendant’s Motion to Dismiss [1 9] without prejudice. Plaintiff
is granted leave to submit a second amended complaint to cure the deficiencies discussed in this
opinion, and must do so on or before August 28, 2020. Defendant may respond regarding the
second amended complaint on or before September 4, 2020. Should Plaintiff fail to submit a
second amended complaint by August 28, 2020, or should the pleading remain insufficient, the
case will be dismissed.

 

IT IS SO ORDERED.
ENTER:

CHARLES RONALD NORGI£, Judge
United States District Court

DATE: August 4, 2020

 

} Plaintiff's response does not contain page numbers. The Court cites the approximate page.

3
